ALLOWANCE
The following is an allowance in response to communication received 11 August 2022. Addition of claim 22 is acknowledged and considered. Claims 1 – 5, 8 – 14, 16 – 19 and 21 – 22 are now pending in this application and are allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
In regard to the state of the art just prior to the filing of the claimed invention, in addition to the references previously made of record, 
Buerger et al. US Publication 2016/0171555 teaches system and method that that generates pre-approved financial product offers, such as credit offers, after evaluating information retrieved from internal and/or external databases which contain customer information. The system is particularly suitable for generating pre-approved multi-product offers from the suite of products a user institution has available in addition to a default offer.
Buerger et al. does not teach storing an acquisition ID with a customer account, and performing analytics based on the acquisition ID.

Stiles et al. U.S. Publication No. 2013/0262204 teaches system and method for using a trackable link can include a promotional ID that the client vendor can use to track and automatically apply a promotion code to the consumers online shopping cart (transactions).
Stiles et al. does not teach storing an acquisition ID with a customer account, and performing analytics based on the acquisition ID.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 1, 2022